Name: Council Regulation (EC) No 823/2001 of 24 April 2001 amending Regulation (EEC) No 738/93 amending the transitional measures governing the common organisation of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R0823Council Regulation (EC) No 823/2001 of 24 April 2001 amending Regulation (EEC) No 738/93 amending the transitional measures governing the common organisation of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90 Official Journal L 120 , 28/04/2001 P. 0002 - 0002Council Regulation (EC) No 823/2001of 24 April 2001amending Regulation (EEC) No 738/93 amending the transitional measures governing the common organisation of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas:(1) Regulation (EEC) No 738/93(1) stipulates that the special aid to Portuguese cereal producers under Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organisation of the market in cereals and rice in Portugal(2), are to be granted until the end of the 2002/2003 marketing year. The Annex to the former Regulation fixes the level of the aid.(2) In recent years the income of Portuguese cereal producers has suffered under the overall impact of the reform of the common agricultural policy in that sector and of the successive reductions in the special aids provided for in the above arrangements. To lessen that impact, the reduction in the special aid should be temporarily stabilised by keeping the level of aid for 2001/2002 at the 2000/2001 level,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EEC) No 738/93, the amounts for the 2001/2002 marketing year shall be replaced by the following:>TABLE>Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 April 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 77, 31.3.1993, p. 1.(2) OJ L 362, 27.12.1990, p. 28. Regulation as amended by Commission Regulation (EC) No 1664/95 (OJ L 158, 8.7.1995, p. 13).